Title: From John Adams to James Lloyd, 28 February 1815
From: Adams, John
To: Lloyd, James



Dear Sir
Quincy Feb. 28. 1815

I was engaged this Morning in writing a Letter to you No. 7, when I recd your favr of the 23d. inclosing the returned Letter of my son of Decr. 26, I have not numbered this because it belongs not to that Series.
I now inclose the original of a Short Letter I have written to my Son in Answer to his which I pray you to return to me, as I must send it by the first Opportunity. I demand all the Rights and Liberties of the Fisheries
1. From the Grant of God Almighty, in the constitution of his Universe,
2 As Englishmen intitled to all the Rights and Priviledges in the Fisheries which any Englishman ever possessed, which We ever possessed, because We have never renounced forfeited or relinquished them.
3 Because We conquered them from the French and the Countries in the Neighbourhood of them upon which they most depend
4. We derive no Right or Liberty in the Fisheries from the Treaty of 1783. That is no Grant, No Gift, no Bargain, no Sale, no Conveyance. It is only a solemn acknowledgement of anteceedent Rights and Liberties previously established upon far stronger and higher grounds.
Mr Fitsherbert, now Lord St. Hellens who appeared to be the most independent Spirit among the British Negotiators Said to me repeatedly “You have convinced me that you are right” Your Argument’s are unanswerable as far as I can see: “but the subject does not appear in the same light to our Government, for they persist in enjoining Upon Us to oppose and resist the Article to the last.” And resist it they did, till the last moment, and untill it was rendered certain, by the positive declaration of Laurens and Adams, that there could be no Peace nor Treaty without it.
The question, if it is to be made a question is of so much importance, that all the Lawyers in Boston ought to ransack the Libraries of Nations and their Laws and collect all the Authorities that can elucidate the Point. If I recollect with any degree of Precision the general Principles and particular passages in Books with which I was once conversant, tho’ now long neglected, I think I could prove beyond a doubt, that our Rights and Liberties in the Fisheries remain in Law as well as Reason, as they were ascertained by the Treaty of 1783.
But research is out of the question with me. My Eyes cannot bear it. Of South America and St. Domingo more hereafter. Meantime, I refer you, to Mr Breisteds huge Volumes of Hints on the approaching Bankuptcy of Great Britain in which John Adams is reproached with defeating certain Plans for setting South America free.
Your much obliged
John Adams